Title: Thomas Jefferson to Elizabeth Trist, 10 May 1813
From: Jefferson, Thomas
To: Trist, Elizabeth House


          Dear Madam Poplar forest May 10. 13.
          I brought the inclosed book to this place, the last fall, intending to forward it to you; but having a neighbor here who loves to laugh, I lent it to him to read; he lent it to another, and so it went the rounds of the neighborhood and is returned to me at my Spring visit to this place. I now forward it, and if it diverts you for an hour or two, I shall be gratified by it. I was myself amused by it’s humor as much as it’s object would permit me to be; for that is evidently to deride the republican branches of our government.I left all well at Monticello, except Benjamin whose health is very precarious.
			 Lewis is become the favorite of all. his vivacity, his intelligence, & his beauty (for the mark in his forehead is disappearing) make him a perfect pet.
			 you will perceive from these senile
			 details of the nursery that I am becoming old. I wish I had no other proofs. but I am weakening very sensibly. I can walk no further than my garden. I ride however, and in a carriage can come
			 here
			 without fatigue.
           I fear however this will not long be the case. your friends mr & mrs Divers, tho’ they think themselves getting crazy, are in better health than usual. I am hastening back to
			 their first
			 pea-dinner, but I think I shall be too late. in your
			 Southern
			 situation I
			 presume you have them now.
			 Mr Randolph has been siesed with the military fever. he expects to be called to his regiment at Blackrock this month. he will be a great loss to his family, and no man in the world a greater one to his affairs.
			 the loss of our old friend Dr Rush you will have heard & regretted as all must who knew him. Accept the assurance of my constant & sincere friendship and respect, with a tender of my devoirs to mrs & mr Gilmer
          Th:
            Jefferson
        